DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species A: An infusion system having means for blocking the relative rotation of the control device with respect to the dispensing device (fig. 3)
Species B: An infusion system having means for compensating the relative rotation of the control device with respect to the dispensing device (figs. 4-5)
The species are independent or distinct because they represent different embodiments preventing over or under dosage of the medication. In addition, these species are not obvious variants of each other based on the current record.

If Applicant elects Species B, a further election is required as this application contains claims directed to the following patentably distinct species:
Species B(I): An infusion system having mechanical type compensating means (figs. 4a-5)
Species B(II): An infusion system having electrical type compensating means (figs. 6-8)
The species are independent or distinct because they represent different mechanisms for compensating the relative rotation of the control device with respect to the dispensing device. In addition, these species are not obvious variants of each other based on the current record.

If Applicant elects Species B(I), a further election is required as this this application contains claims directed to the following patentably distinct species:
Species B(I)(a): Transmission members embodied as a threaded cylinder, a driven gear wheel, and a hollow cylinder (figs. 4a/b)
Species B(I)(b): Transmission members embodied as a planetary gear reduction system and satellite gear wheels which act on a flexible pipe (figs. 5a/b)
The species are independent or distinct because they represent different mechanisms pumping fluid to deliver a medication to a patient. In addition, these species are not obvious variants of each other based on the current record.

If Applicant elects Species B(II), a further election is required as this this application contains claims directed to the following patentably distinct species:
Species B(II)(a): A dispensing device with rotation sensor which detects rotation of the actuated rotor (figs. 6-8)
Species B(II)(b): A control device with a sensor for detecting the movement of the control device (paragraph 138)
The species are independent or distinct because they represent different placements of the electronics of the infusion systems and different mechanisms for detecting the progress of the infusion to the patient. In addition, these species are not obvious variants of each other based on the current record.



There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably distinct species require a different field of search (e.g. searching different classes/subclasses or electronic resources), employing different search strategies, and by using different search terms.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481.  The examiner can normally be reached on Monday-Friday (9 AM - 5 PM EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783  
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783